275 F.2d 877
WILLMUT GAS AND OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent,United Gas Pipe Line Company, Intervenor.
No. 13683.
United States Court of Appeals District of Columbia Circuit.
January 30, 1959.

Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
Order
PER CURIAM.


1
On consideration of intervenor's motion filed December 16, 1958, "to recall the judgment and opinion of December 26, 1957, to cancel such judgment and opinion, and to issue a judgment and opinion approving and confirming the order of the Federal Power Commission appealed from in conformity with the decision of the United States Supreme Court issued on December 8, 1958, in consolidated numbers 23, 25 and 26 styled United Gas Pipe Line Company, et al., v. Memphis Light, Gas & Water Division, et al.", and of the responses thereto filed by the respondent Federal Power Commission and petitioner Willmut Gas and Oil Company, and of the replies of the Commission and intervenor, and the court having considered all of the contentions of the petitioner, and finding no valid ground for distinguishing United Gas Pipe Line Company v. Memphis Light, Gas and Water Division, 1958, 358 U.S. 103, 79 S. Ct. 194, 3 L. Ed. 2d 153, it is, accordingly,


2
Ordered by the court that the opinion and judgment filed herein December 26, 1957, 102 U.S.App.D.C. 140, 251 F.2d 381, are vacated and that the order of the Federal Power Commission on review in this case is affirmed.